Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior Art Rejection
Applicant claims amendments (claims 1, 5, 10, 13 & 17) and cancellations (claims 4 & 12) filed (01/20/2022) have been carefully considered. After carefully reviewing applicant amendments, prior art references and claim limitations are sufficient to overcome grounds of rejection.
ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1, 10 & 17, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claims 1, 10 & 17 that includes: 
Claim 1:
…
“
an imager configured to generate image data indicative of an environment in which a machine is present relative to a first position, on the machine, of the imager; a sensor configured to generate sensor data indicative of the environment in which the machine is present relative to a second position, on the machine, of the sensor; an object detection controller comprising one or more object detection processors configured to: receive an image signal indicative of the image data; identify an object associated with the image data; determine a first location of the object relative to the first position of the imager; receive a sensor signal, from the sensor, indicative of the sensor data; determine, based at least in part on the sensor signal, a presence of the object at the first location; and determine a projected location of the object relative to the second position of the sensor, wherein determining the projected location of the object relative to the second position of the sensor comprises transforming the first location of the object from a first frame of reference associated with the first position of the imager to a second frame of reference associated with the second position of the sensor.
”
Regarding dependent claims 2-3, 5-9, 11, 13-16 & 18-19 these claims are allowed because of their dependence on independent claims 1, 10 & 17 which has been deemed allowable subject matter above.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661